Citation Nr: 0111178	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  94-22 140 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1973.  

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) 
located in San Francisco and Oakland, California, that denied 
an increased evaluation, in excess of 10 percent, for the 
veteran's service connected PTSD.  

In October 1998, the Board issued a decision denying the 
veteran's claim, and he subsequently appealed to the United 
States Court of Appeals of Veterans Claims (formerly known as 
the U.S. Court of Veterans Appeals) (hereinafter "Court").  
He was represented in his appeal to the Court by Mr. Fred J. 
Fleming, Esquire (who also represents the veteran before VA).  
The Office of General Counsel for VA represented the 
Secretary of VA in the appeal to the Court.  The parties 
filed a Joint Motion for Remand in August 2000, requesting 
that the Court vacate the Board decision and remand the case 
to the Board for additional development and readjudication.  
The Court granted the joint motion in September 2000.  The 
case was then returned to the Board for compliance with the 
directives in the Court's Order and the Joint Motion for 
Remand.  A copy of the joint motion and the Court's Order 
have been incorporated into the veteran's claims folder.


REMAND

In order to ensure proper compliance with the law, applicable 
regulations, and precedent decisions of the Court, the Board 
finds that additional development of the evidentiary record 
is required.

The joint motion states that the Board failed to address all 
available VA medical evidence, specifically VA psychiatric 
outpatient treatment records dated from March to August 1998, 
which contain medical evidence as to the severity of the 
veteran's PTSD symptomatology.  Although these records were 
not physically a part of the evidentiary record when the 
Board considered this issue in October 1998, the Board is 
deemed to have had constructive notice as they were within 
the physical control of the VA at that time.  See Bell v. 
Derwinski, 2 Vet. App 611, 613 (1992).  

In addition to the VA medical records cited in the Joint 
Motion, the veteran's attorney since the case was returned to 
the Board has submitted a significant amount of documentary 
evidence.  This evidence includes copies of both VA and 
private medical records as well as documents related to the 
veteran's award of disability benefits from the Social 
Security Administration (SSA), effective in August 1998.  The 
veteran has not waived preliminary review by the RO of this 
additional evidence.  See 38 C.F.R. § 20.1304 (2000).  

The veteran's attorney, in a letter dated in February 2001, 
has also requested that the RO, on remand, obtain and 
associate with the claims folder specifically identified 
governmental (to include the veteran's SSA disability 
records) and medical records.  

In light of the additional evidence submitted and the 
directives of the Court and Joint Motion, the Board finds 
that this case should be remanded in order to obtain all 
current medical treatment records, both VA and private, SSA 
records, and the specific documentary evidence requested by 
the veteran's attorney.  

The Board further finds that, after all outstanding medical 
records are associated with the claims file, the veteran 
should undergo another VA psychiatric examination.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who treated him for PTSD 
since March 1998.  Thereafter, in light 
of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any clinical records 
indicated, which have not been previously 
secured.  These should include, but are 
not limited to the specific medical 
records cited by the veteran's attorney 
in the letter dated in February 2001.

2.  The RO should attempt to secure any 
additional available service medical and 
personnel records through official 
channels.  These should include, but are 
not limited to the specific records cited 
by the veteran's attorney in the letter 
dated in February 2001.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive 
examination by a VA psychiatrist to 
determine the nature and severity of the 
veteran's service-connected PTSD.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.

The examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score and an explanation of what 
the score means.  If the assessment 
includes diagnosis of nonservice-
connected psychiatric disorders, the 
examiner should describe which symptoms 
are solely attributable to the veteran's 
PTSD.  If it is not medically possible to 
separate the effects (symptoms and extent 
of impairment) due to PTSD from those due 
to any other diagnosed psychiatric 
disability, the examiner should so state.  
The examiner must also, as feasible and 
appropriate, indicate the percentage of 
the GAF score that represents impairment 
attributable to PTSD; as well as offer an 
opinion concerning the impact of the 
veteran's service-connected PTSD on his 
ability to obtain and retain employment 
(specifically and explicitly disregarding 
any current employment the examiner finds 
to be "marginal").

All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

7.  Thereafter, the RO should readjudicate 
the veteran's claim for an increased 
rating for PTSD.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




